                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



 TPP TECH LLC,

                  Plaintiff,

          V.
                                                Civil Action No . 1: 19-cv-00500-RGA
 ZEBRA TECHNOLOGIES
 CORPORATION,

                  Defendant.



                                    MEMORANDUM OPINION

Stamatios Stamoulis and Richard C. Weinblatt, STAMOULIS & WEINBLATT LLC,
Wilmington, DE; Hao Ni (argued), NI, WANG & MASSAND, PLLC, Dallas, TX.

         Attorneys for Plaintiff.   -

Amy M. Dudash, MORGAN LEWIS & BOCKIUS LLP, Wilmington, DE; Brent A. Hawkins
(argued), MORGAN LEWIS & BOCKIUS LLP, San Francisco, CA; James J. Kritsas,
MORGAN LEWIS & BOCKIUS LLP, Chicago, IL.

         Attorneys for Defendant.




August   JS-, 2019
       Presently before me is Defendant' s Motion to Dismiss Plaintiff's Complaint Pursuant to

Rule 12(b)( 6). (D .I. 7). The Parties have fully briefed the issues. (D .I. 8, 16, 17). I heard oral

argument on June 25 , 2019. (D.I. 22 ("Tr.")). I received Plaintiff's proposed claim

constructions on July 2, 2019. (D.I. 21). For the reasons discussed more fully below, I will grant

Defendant' s motion.

  I.   BACKGROUND

       Plaintiff filed suit against Defendant on March 13, 2019 alleging infringement of U.S .

Patent Nos. 7,295,224 ('"224 Patent") and 7,825 ,943 ('" 943 Patent"). (D.I. 1). The Patents

relate generally to thermal printing and specifically to "compensating for the effects of thermal

history on thermal print heads. " (' 244 Patent at 1:16-19). Independent claims 1 and 4 are the

asserted claims of the ' 224 Patent:

        1. A computer-implemented method comprising steps of:

               (A) identifying a first print head temperature Ts of a print head in a printer;

               (B) identifying a current ambient temperature Tr in the printer;

               (C) identifying a modified print head temperature Ts' based on the first
               print head temperature Ts and at least one property selected from the group
               consisting of the ambient printer temperature Tr and a current relative
               humidity; and

               (D) identifying an input energy to provide to a print head element in the
               print head based on the modified print head temperature Ts'.

       4. A device comprising:

               [A] first identification means for identifying a first print head temperature
               Ts of a print head in a printer;

               [B] second identification means for identifying a current ambient
               temperature Tr in the printer;

               [C] third identification means for identifying a modified print head
               temperature Ts' based on the first print head temperatue [sic] Ts and at
                                                   2
                  least one property selected from the group consisting of the ambient
                  printer temperature Tr and a current relative humidity; and

                  [D] fourth identification means for identifying an input energy to provide
                  to a print head element in the print head based on the modified print head
                  temperature Ts'.

('224 Patent, claims 1, 4 (bracketed capital letters added)). Claims 1, 11 , and 15 are

representative of the asserted claims 1 of the '943 Patent:

          1. In a thermal printer including a print head element, a computer-implemented
          method comprising a step of:

                  (A) computing an input energy to provide to the print head element based
                  on a current temperature of the print head element, a plurality of one-
                  dimensional functions of a desired output density to be printed by the print
                  head element, and at least one property selected from the group consisting
                  of an ambient printer temperature and a current humidity.

          11 . The method of claim 1, further comprising a step of:

                  (B) providing the input energy to the print head element.

          15. A printer comprising :

                  a print head element; and

                  first computation means for computing an input energy to provide to the
                  print head element based on a current temperature of the print head
                  element, a plurality of one-dimensional functions of a desired output
                  density to be printed by the print head element, and at least one property
                  selected from the group consisting of an ambient printer temperature and a
                  current humidity.

('943 Patent, claim 1, 15).

    II.   LEGAL   ST A   DARD

          When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the court must accept the

complaint's factual allegations as true. See Bell At!. Corp. v. Twombly, 550 U.S. 544, 555-56




1
 Plaintiff asserts claims 1, 11-13, 15 , and 25-28 of the '943 Patent. (D.I. 1 at ,r 20). At oral
argument, Plaintiff agreed that the independent claims are representative. (Tr. at 22:5-11).
                                                   3
(2007). Rule 8(a) requires "a short and plain statement of the claim showing that the pleader is

entitled to relief." Id. at 555 . The factual allegations do not have to be detailed, but they must

provide more than labels, conclusions, or a "formulaic recitation" of the claim elements. Id.

("Factual allegations must be enough to raise a right to relief above the speculative level ... on

the assumption that all the allegations in the complaint are true (even if doubtful in fact).").

Moreover, there must be sufficient factual matter to state a facially plausible claim to relief.

Ashcroft v. Iqbal, 556 U.S . 662, 678 (2009). The facial plausibility standard is satisfied when the

complaint's factual content "allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Id. ("Where a complaint pleads facts that are merely

consistent with a defendant's liability, it stops short of the line between possibility and

plausibility of entitlement to relief." (internal quotation marks omitted)).

         Patentability under 35 U.S.C. § 101 is a threshold legal issue. Bilski, 561 U.S. at 602.

Accordingly, the § 101 inquiry is properly raised at the pleading stage if it is apparent from the

face of the patent that the asserted claims are not directed to eligible subject matter. See

Cleveland Clinic Found. v. True Health Diagnostics LLC, 859 F.3d 1352, 1360 (Fed. Cir. 2017),

cert. denied, 138 S. Ct. 2621 (2018). This is, however, appropriate "only when there are no

factual allegations that, taken as true, prevent resolving the eligibility question as a matter of

law." Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir.

2018).

         Section 101 of the Patent Act defines patent-eligible subject matter. It provides:

"Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title." 35 U.S.C. § 101. The Supreme Court



                                                  4
recognizes three categories of subject matter that are not eligible for patents-laws of nature,

natural phenomena, and abstract ideas. Alice Corp. Pty. v. CLS Bank Int '!, 573 U.S. 208, 216

(2014 ). The purpose of these exceptions is to protect the "basic tools of scientific and

technological work." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71

(2012). "[A] process is not unpatentable simply because it contains a law of nature or a

mathematical algorithm," as "an application of a law of nature or mathematical formula to a

known structure or process may well be deserving of patent protection." Id. (internal quotation

marks and emphasis omitted). In order "to transform an unpatentable law of nature into a patent-

eligible application of such a law, one must do more than simply state the law of nature while

adding the words ' apply it."' Id. at 72 (emphasis omitted).

       In Alice, the Supreme Court reaffirmed the framework laid out in May o "for

distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from

those that claim patent-eligible applications of those concepts." 573 U.S. at 217. First, the court

must determine whether the claims are drawn to a patent-ineligible concept. Id. If the answer is
                                                                 '
yes, the court must look to "the elements of the claim both individually and as an ordered

combination" to see if there is an "inventive concept-i.e., an element or combination of

elements that is sufficient to ensure that the patent in practice amounts to significantly more than

a patent upon the ineligible concept itself." Id. at 217-18 (cleaned up) . "A claim that recites an

abstract idea must include additional features to ensure that the claim is more than a drafting

effort designed to monopolize the abstract idea." Id. at 221 (cleaned up) . Further, "the

prohibition against patenting abstract ideas cannot be circumvented by attempting to limit the use

of [the idea] to a particular technological environment." Id. at 222 (alteration in original)

(quoting Bilski v. Kappas , 561 U.S. 593 , 610-11 (2010)). Thus, "the mere recitation of a generic



                                                 5
computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Id.

at 223.

III.      ANALYSIS

          Defendant argues that every asserted claim is invalid as patent-ineligible under Section

101. Specifically, it argues that every asserted claim covers only the "abstract idea of collecting

temperature and humidity information and using a mathematical formula. " (D.I. 8 at 5). ).

          A. '224 Patent

              1. Alice Step 1

          To determine patent eligibility under Section 101 , I "must first determine whether the

claims at issue are directed to a patent-ineligible concept." Alice Corp. , 573 U.S . at 218 .

Mathematical formulas , regardless of whether they are known in the prior art, are one category

of patent ineligible abstract idea. Parker v. Flook, 437 U.S. 584, 591 (1978). Computer

implemented methods directed at collecting, analyzing, and storing data are similarly patent

ineligible.

          [C]ollecting information, including when limited to particular content (which does
          not change its character as information), [is] within the realm of abstract ideas. In
          a similar vein, . . . analyzing information by steps people go through in their
          minds, or by mathematical algorithms, without more, [are] essentially mental
          processes within the abstract-idea category. And ... merely presenting the results
          of abstract processes of collecting and analyzing information, without more (such
          as identifying a particular tool for presentation), is abstract as an ancillary part of
          such collection and analysis.

Elec. Power Grp., LLC v. Alstom SA ., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016) (citations

omitted).

          The claims of the '224 Patent are directed to the abstract idea of collecting information

and analyzing that information using mathematical formulas. Elements A and B of claims 1 and

4 call for the collection of certain information: a first print head temperature ("Ts'') and an


                                                    6
ambient printer temperature ("Tr''). Element C requires a calculation of the modified print head

temperature based the first print head temperature and either ambient printer temperature or

current relative humidity. An equation disclosed in the specification for computing the modified

print head temperature ("Ts'") is   r; = T5   + filJTr . ('224 Patent at 12:19, 38-42). Element D then
calls for a second calculation to compute the input energy necessary for a certain ink density

("d"). The specification discloses that an equation for calculating the input energy ("E") is E   =
G(d, Trc) + S(d)Th . The definitions of variables, and methods for determining the values of

constants, are further disclosed and discussed in the specification.

       In sum, the asserted claims of the ' 224 Patent claim only collecting information and

inputting that information into a series of mathematical equations to compute a value. Such data

collection and mathematical computations are quintessential abstract ideas. Thus, as that type of

gathering and processing numerical information is a quintessential abstract idea, I find that

asserted claims 1 and 4 are directed at an abstract idea.

           2. Alice Step 2

       Under Alice, I next consider "the elements of each claim both individually and as an

ordered combination" to see if there is an "inventive concept- i. e., an element or combination of

elements that is sufficient to ensure that the patent in practice amounts to significantly more than

a patent upon the ineligible concept itself." 573 U.S. at 218-19 (cleaned up). An examination of

claims 1 and 4 reveals that there is no inventive concept. Indeed, the claims amount to a patent

on the mathematical calculation itself.

       The generic equipment underlying the claims does not provide an inventive concept.

Plaintiff proposes that the "identifying" steps of claim 1 should be construed as requiring

temperature sensors. (DJ. 21 ). It also advocates that "print head element" should be construed


                                                    7
as "a heating element in a thermal printer that, when activated by input energy, creates a spot on

the medium passing underneath it (output medium). " (Id.). The specification, however,

describes the equipment and the general technological environment of a thermal printer as

known in the art. (See '224 Patent at 1:21-46 (describing thermal printers and print heads) ;

2:43-49 (describing temperature sensors as part of the prior art)). Limiting an abstract idea to a

particular technological environment, without more, is not an inventive concept. A lice, 573 U. S.

222. Thus, as the asserted claims of the '224 Patent do nothing more than limit a series of

measurements and mathematical calculations to the thermal printer environment, the asserted

claims do not contain an inventive concept.

       I note that the method and apparatus claims are indistinguishable for the purpose of the

Section 101 analysis. As in A lice, the asserted apparatus claim of the '224 Patent is "no different

from the method claim[] in substance." Id. at 226. The method claim recites an abstract idea

untethered from structure, and the apparatus claim "recite[s] a handful of generic[] components

configured to implement the same idea." Id.

       Thus, I find that the asserted method and apparatus claims contain no inventive concept.

The asserted claims of the '224 Patent are invalid as patent ineligible under Section 101.

       B. '943 Patent

           1. Alice Step 1

       The asserted claims of the ' 943 Patent suffer from the same deficiencies as the claims of

the '224 Patent. Representative claims 1 and 15 call for the computation of an input energy

using a number of measured environmental variables. Defendant proposes that these claims are

directed to the abstract idea of "collecting temperature and humidity information with a

mathematical algorithm." (D.I. 8 at 8). Although I agree that the claims are directed to an

abstract idea, I disagree with Defendant's characterization. Representative claims 1 and 15 do

                                                 8
not call for the collection of any information. Rather, they call for inputting certain information

into an algorithm to calculate input energy. The claims are indifferent to the collection of the

data used for the calculation. Regardless of the characterization of the claim elements, a

mathematical calculation is central to the asserted claim of the '943 Patent. Thus, I find that the

claims are directed to the abstract idea of calculating an input energy.

           2. Alice Step 2

       The representative claims of the '943 Patent do not contain an inventive concept. Claims

1 and 15 contain only the mathematical algorithm, a conventional computer, and a "print head

element." As I discuss above, the specification describes the print head element as conventional

in the prior art. Conventional elements and generic computers do not impart a patent eligible

inventive concept.

       Dependent claim 11 adds the additional step of providing the calculated input energy to

the print head element. Unlike the other asserted claims, this dependent claim requires a real-

world use of the numerical information calculated by the independent claims. During oral

argument, however, Plaintiff argued that the patentable portion of the claims relates only to the

calculation of the input energy. (Tr. at 21 :2 1-22:4 (" [C]laim 11 adds the additional element of

actually ... inputting it, but the patentable portion is the fact that you can figure out this optimal

input energy based on the different elements in the claim here."). Plaintiff did not argue, and

likely could not argue, that providing the input energy to the printer was an inventive step.

Regardless of Plaintiffs position, however, claim 11 amounts to no more than stating the

abstract idea and saying "apply it." "Stating an abstract idea while adding the words 'apply it' is

not enough for patent eligibility." Alice, 573 U.S. at 223. (cleaned up) . Thus, although claim 11

is distinguishable from the other claims, it does not contain an inventive concept.



                                                  9
       The method and apparatus claims of the '943 Patent, like those in the ' 224 Patent, are

indistinguishable for the purpose of the Section 101 analysis. As in Alice, the asserted apparatus

claims of the ' 943 Patent are "no different from the method claim[] in substance." Id. at 226.

The method claim recites an abstract idea untethered from structure, and the apparatus claim

"recite[ s] a handful of generic [] components configured to implement the same idea." Id.

       Accordingly, I find that the asserted claims of the ' 943 Patent are invalid as patent

ineligible under Section 101 .

IV.    CONCLUSION

       As they are directed at an abstract idea and do not contain an inventive concept, the

asserted claims of the '224 and ' 943 Patents are invalid as patent ineligible under Section 101.




                                                10
